United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                      ____________
No. 21-3061                                                September Term, 2021
                                                                     1:02-cr-00310-JDB-1
                                                      Filed On: November 17, 2021
United States of America,

              Appellee

       v.

Kevin Johnson,

              Appellant


            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA

       BEFORE:       Millett, Wilkins, and Jackson, Circuit Judges

                                     JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the memoranda of law and fact filed by the parties.
The court has determined that the issues presented occasion no need for an opinion.
See D.C. Cir. Rule 36. Upon consideration of the foregoing, it is

      ORDERED and ADJUDGED that the district court’s August 24, 2021 order
denying appellant’s motion for compassionate release be affirmed. Appellant has not
shown that the district court failed to follow this court’s instructions on remand, see
United States v. Johnson, 858 F. App’x. 381, 384–85 (D.C. Cir. June 4, 2021) (per
curiam), or that it abused its discretion in denying his motion, see United States v. Long,
997 F.3d 342, 352 (D.C. Cir. 2021) (concluding that abuse of discretion is the
appropriate standard of review in compassionate release appeals).

        As the district court recognized, nothing in its decision, and likewise nothing in
this judgment, precludes appellant from raising in an appropriate motion an argument
based on United States v. Winstead, 890 F.3d 1082 (D.C. Cir. 2018), after he has met
any exhaustion requirements and sufficiently briefed the issue.
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 21-3061                                                September Term, 2021

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.

                                       Per Curiam


                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Daniel J. Reidy
                                                         Deputy Clerk




                                          Page 2